Case 4:21-cv-00694-ALM-KPJ Document 8-3 Filed 09/07/21 Page 1 of 2 PagelD#: 458

Case 4:20-cv-00896-ALM-KPJ Document 20-4 Filed 12/28/20 Page 1 of 2 PagelD#: 170

Exhibit C

—

So Oo Se YN NON NH HR &H NY

NO NO BN KD KV BR BR DR RD we eae eee
ao nN DN A PP WD NY FH CO OO CO HN KR OrRllURULwGL UL

 

53

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-3 Filed 09/07/21 Page 2 of 2 PagelD #: 459

Case 4:20

;cv-O0896-ALM-KPJ Document 20-4 Filed 12/28/20 Page 2 of 2 PagelD #: 171

 

 

Facebook <caset+aazqbxwp2fivm4 @support. facebook.com> Thu, ct 83:44AM fo dey
to Michael,me +

Hi Michael,

This is Hannah with Facebook Concierge Support. | am writing in regards to your concem about email notifications you are getting from our
Facebook Team.

We wauld like to thank you for sending us the information we recently requested. We were able to investigate and seeing thal we the Page
htlps//wav.facebook.com/dechronictenews/ is in goad standing.

1 understand that this may have cause confusion on your part and we would like to apologized, Furthermore, please have this reported as a bug by
following this link: https://www.facabook.comvhelp/1126628984024935

You may also review our Community Standards to eam more about our policies: hiips:/wvaw facebook.com/communilystandards/

 

| hope that | was still able io answer your questions and addressed your concerns correctly. If you ever need further support, please do not hasitate
to reach out ta us and we will gel back to you soonest possible. You may initiate a new chat via hitps:/Avww.facebook.com/business/help.

lam really glad that we could al Jeast get some clarily on this mattar, Please help us improve by taking a few minutes to complete a survey about
your experience with me. We always want to hear from our adveriisers about how we can improve the platform. The best way of doing (hal is by
filling out our feedback form: https://www.facebook.com/nelp/contacl/268228883256323. We suggest that you keep an eye on the issue and keep

testing to see if a platform change / rastores proper functionality to you.

We will proceed to close this tickel now. | hope the above clarifies and | want to thank you for bringing this issue to cur atlanlion. To support you
better, Facabook's ontine support hours are from 08:00 to 20:00 UTC+8 (11:00 to 23:00 UTC +11), Mondays to Saturdays.

Thank you for contacting Facebook Concierge Support and we wish you ail the best for your business!
Best regards,

Hannah
Concierge | Facabook Support - To laam more about growing your business on Facebook, visit: hitos://fb.meflearn-biueprnt

54

 

 
